United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30977
                        Conference Calendar


TOMMY L. BORDELON,

                                    Plaintiff-Appellant,

versus

SAMUEL G. COUVILLON; ROSE L. BATISTE; HELEN D. DUCEY,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 1:04-CV-1888
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Tommy L. Bordelon, Louisiana prisoner # 339150, has filed a

motion to proceed in forma pauperis (IFP) on appeal, effectively

challenging the district court’s certification that his appeal is

not taken in good faith.   See Baugh v. Taylor, 117 F.3d 197, 199-

202 (5th Cir. 1997); 28 U.S.C. § 1915(a).     The district court

dismissed Bordelon’s 42 U.S.C. § 1983 civil rights complaint as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

     Bordelon sued the Clerk of Court and Deputy Clerk of

Avoyelles Parish, La., and the court reporter who prepared the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30977
                                 -2-

transcript of his criminal trial, asserting that they were

responsible for falsifying and altering testimony in the

transcript.    Bordelon now only “respectfully disagrees” with the

district court’s dismissal of his complaint as frivolous, but he

fails to direct his IFP “motion . . . solely to the trial court’s

reasons for the certification decision.”    See Baugh, 117 F.3d at

202.    Bordelon has effectively abandoned any challenge to the

district court’s disposition of his complaint.      See Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

       It is ordered that leave to proceed IFP is denied and the

appeal is dismissed as frivolous.    See Baugh, 117 F.3d at 202 &

n.24; 5TH CIR. R. 42.2.   The district court’s judgment dismissing

the complaint pursuant to § 1915(e)(2)(B)(i) and this court’s

dismissal both count as strikes for purposes of 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).    Bordelon has at least one prior strike.   See Bordelon v.

Jeansonne, No. 03-1198-A (W.D. La. Oct. 23, 2003) (unpublished).

Accordingly, Bordelon is now barred under § 1915(g) from bringing

a civil action or an appeal from a judgment in a civil action or

proceeding under § 1915 unless he is under imminent danger of

serious physical injury.

       IFP MOTION DENIED; APPEAL DISMISSED; SANCTION IMPOSED.